Title: Remarks—of the—Weather [March 1768]
From: Washington, George
To: 




Mar. 1st. Cool & clear. Wind fresh from the No. West. Ground froze.
 


2. Cool morning but clear, still, and pleasant afterwards. Frost again.
 


3. Lowering with some sprinkles of Rain.
 


4. Cool, Wind at No. West, & frosty.
 



5. Cool, & Cloudy. Ground froze. Towards Night Snow—just to whiten the Ground.
 


6. Ground & snow hard froze. Clear, Wind Northwardly.
 


7. Clear & cool, wind still Northwardly.
 


8. Frosty Morning—but clear & pleast. day. Wind Southwardly.
 


9. No frost. Clear & pleast. forenoon & Mid day—but hazy afternoon. Wind fresh from South.
 


10. Lowering Morning. Rainy, & Windy afternoon from the So[uth]ward.
 


11. Clear with high Wind from the So. Wt.
 


12. Cloudy for the Most Part. Wind Southwardly. In the Evening Rain.
 


13. Wind at No. West and Cool—with a lowering Sun—& sometimes Cloudy.
 


14. Wind Southwardly till the Afternn. then Northwardly with first Rain then Snow, being cloudy & raw all day.
 


15. Snow abt. half an Inch thick. Morng. cold & clear. Wind at No. West till the Afternoon, then North with a thick Muddy Sky. Ground froze.
 


16. Ground froze. Morning thick and threatening—but clear afterwards with the Wind Southwardly.
 


17. Morning frozen and cold, wind Raw from the Northward. Afterwards something warmer but still cold & clear.
 


18. Hard frost. Clear and cool. Wind at Northwest.
 


19. Ground froze. Morning threatng. & cold. Abt. 8 Oclock began Snowg. which it did constantly the whole day from the No. Et. & was one of the most disagreeable day of the whole Winter. Snow abt. 6 Inchs. deep.
 



20. Cold and boisterous. Wind at No. West and Snow drifting. Afternoon somewhat more moderate.
 


21. Moderately warm. Wind Southwestwardly & sometimes lowering but clear Aftn.
 


22. Calm, clear, & pleasant. Snow melting fast.
 


23. Calm, & cloudy, with a little Rain in the Morning—so likewise in the Evening.
Note. This Moon, wch. changd the 18th. appeard with the points directly upwards exactly of a height.
 


24. Clear & cool. Wind at No. West.
 


25. Clear. Morning Cool, & wind at No. West. Evening Mild & calm. Ground froze.
 


26. Morning still, clear, & warm. Afternoon clear & cool. Wind at No. West.
 


27. Cloudy & lowering till abt. 3 Oclock then Snowing more or less till Night when it raind a good deal but little Wd.
 


28. Cloudy & sometimes drizling with but little Wind. After Sunsetting clear.
 


29. Raw, cold, & cloudy forenoon. Clear & more moderate Afternoon, Wind being pretty fresh from No. Wt. all day.
 


30. Calm, clear & pleast. Morng. Afternoon also clear, but more cool—Wind being brisk from southward.
 


31. Grey Morng. Clear Afterwards & raw. Wind fresh from the Southward.
